UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7696



RICHARD CURTIS TAYLOR,

                                           Petitioner - Appellant,

          versus


EARL D. BESHEARS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-95-
858-MJG)


Submitted:   August 28, 1997          Decided:   September 10, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Charles Bonsib, Bruce L. Marcus, Greenbelt, Maryland, for
Appellant. Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. We note that the district court used the proper
standard for determining whether an evidentiary hearing was re-

quired by using the standard in place before the Antiterrorism and

Effective Death Penalty Act became effective. See Lindh v. Murphy,
521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298).

Accordingly, we deny a certificate of probable cause to appeal and

dismiss the appeal on the reasoning of the district court. Taylor
v. Beshears, No. CA-95-858-MJG (D. Md. Oct. 17, 1996). See Lindh,

521 U.S. ___,   WL 338568. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2